 

Oo Oo I HN A FF WD NO —

NO NO NYO NH NY YW NY NH HN -= | FSF FSF KF FSF SF OS S|
ao NN MN FSF WD HY $SH& OD OO GB AT HDB DA F&F WO HO —$& CO

MICHAEL BAILEY

United States Attorney onto nr

District of Arizona ecoDEC 1] PY 3:49
JESSE J. FIGUEROA Lon .

Assistant United States Attorney Mast nhs OOT Sues

Arizona State Bar No. 003938
405 West Congress St.
Tucson, AZ 85701
Telephone: 520.620.7300

Email: jesse.figueroa@usdoj.gov -
Attarn ays for Blainti ‘ 2 CR19-03277 TUC-RM(EJM)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, No.
Plaintiff,
INDICTMENT
vs.
VIO: 8U.S.C. § 1326(a)
(Illegal Reentry)
Evgenii Glushchenko
Aka Eugenii Glushchenko, 18 U.S.C. § 111(a)
(Assault on a Federal Officer)
Defendant.
eT Ta ARE
soy a USE
THE GRAND JURY CHARGES: “_—
COUNT I

On or about November 14, 2019, in the District of Arizona, to wit: at or near
Lukeville, Evgenii Glushchenko, aka Eugenii Glushchenko, an alien, entered and was
found in the United States of America after having been denied admission, excluded,
deported, and removed therefrom at or near Bangor, Maine, on or about August 19, 2019,
and not having obtained the express consent of the Attorney General or the Secretary of
the Department of Homeland Security to reapply for admission thereto; in violation of Title
8, United States Code, Section 1326(a).

COUNT 2

On or about November 14, 2019, in the District of Arizona, the defendant, Evgenii
Glushchenko a.k.a. Eugenii Gluschenko, did intentionally and forcibly assault United
States Border Patrol Agent A.L., an officer of the United States or any agency thereof,

 
 

o Oo YN WN A FPF W NY —

DO NO NY NH HD NW HD ND NO FEF KF KF KF KY Fe OF OS S|
com NLU Oe ROU Ns a 0 a ti STD RPO ND CO

 

while Agent L. was engaged in or on account of the performance of his official duties, that

is, Evgenii Glushchenko a.k.a. Eugenii Gluschenko intentionally used both hands to

squeeze and pull Agent L’s testicles.

All in violation of Title 18, United States Code, Section 111(a)

MICHAEL BAILEY
United States Attorney
District of Arizona

Is/

A TRUE BILL
Is/

FOREPERSON OF THE GRAND JURY
DEC 11 2019

Date:

 

 

 

Jesse J. Figueroa
Assistant U.S. Attorney

 

 
